DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-9 and 14-27 is/are pending.  Claim(s) 1-9 and 14-16 is/are withdrawn.  Claim(s) 10-13 is/are canceled.
Response to Arguments
Applicant’s arguments, filed 2/25/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive, except that at #13 for claim 26.  The 35 USC 112(b) rejections of claims 17-25 has/have been withdrawn due to the Applicant’s amendments, except as noted supra. 

Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues Ulmer does not teach embedding the support structure into the bacterial cellulose.  As claimed, the process does not require this feature.  The process only requires conditions that would allow such embedding to happen if the bacterial cellulose present in the process.  However, the bacterial cellulose is not currently present in process step d) where the embedding would take place.  
Further, Ulmer teaches “a covering of high-purity cellulose fibers is allowed to grow directly on a carrier material, for example the metallic base body of a stent” (e.g. page 2, lines 25-30). 

Product By Process
The Examiner recognizes claims 17-24 as a "product-by-process" claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
As a product claims, the Examiner has determined the claims 17-24 requires the implant to comprise the following structural elements: a support structure and a functional element having a 3D shape that deviates from a 3D shape of the support structure.  
Claim 21’s process steps require a 3D shape for the support structure and the functional element comprise bacterial cellulose.  The remaining process steps are treatment steps.  As amended, the mold and support structure are subjected to conditions that would also be conducive for bacterial cellulose growth.  However, there is no requirement of the bacterial cellulose being present or forming the leaflets in the process, see especially step d).  Rather, step d) subjects the mold and support to conditions that would allow bacterial cellulose to grow, form leaflets, and embed in the support, if present.  However, the method steps do not provide bacterial cellulose or a source of bacterial cellulose.  Therefore, as claimed, this step only requires the structure be subjected to the “conditions” “conducive to” growing bacterial cellulose, forming leaflets from bacterial cellulose, and embedding the bacterial cellulose in the support.  There is no order to the steps in the process.  The drying step does not indicate the state of the final product (how dry).  Claim 21 does require the functional element comprise bacterial cellulose.  However, this requirement is not clearly tied to the process steps of the claim (See 35 USC 112 rejection section below).  For purposes of examination, the Examiner considers the functional element to comprise bacterial cellulose.    

Claim 18’s removing the mold leaves the functional element.  Further, growing bacterial cellulose is not introduced in claim 21.  As bacterial cellulose is only part of the subjecting step of claim 21, the step doesn’t claim how any structure is imparted on the final product.
Likewise, claim 19’s growing bacterial cellulose is not introduced.  As bacterial cellulose is only part of the subjecting step of claim 21, the step doesn’t claim how any structure is imparted on the final product.
Claim 20’s step does not impart structure as it describes source material for a feature not required (discussed supra).  
Claims 22-24 and 27 are steps that process a material not claimed (see claim 21 discussed supra).  Therefore, each step doesn’t claim how any structure is imparted on the final product.
In the prior art rejection in this Office action, Examiner considers claims 17-24 to be met when a reference teaches the structural limitations noted in the above discussion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 requires “the functional element comprised of bacterial cellulose” (last clause), but does not provide any introduction of bacterial cellulose in the process steps.  Rather, the claims’ process requires “conditions” “conducive to” growth of bacterial cellulose.  However, nothing is introduced in the process to generate the bacterial cellulose itself.  It is unclear how a material not required to be present can be dried in and made into a product.  The “conditions” “conducive to” growth of bacterial cellulose do not impart its presence as they can exist without it (or an organism to generate it) being present.  To clarify the Examiner suggests including a positive recitation of bacterial cellulose or the means to generate the bacterial cellulose to clarify that it is present during the process.  
The term "about" in claim 26 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the bounds of “about” (such as standard deviation or another metric).  Therefore, this term is indefinite.  
Claim(s) 17-20, 22-25, and 27 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-26 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ulmer (WO 2016/083351 A1)(provided by Applicant 4/18/2019).
Regarding Claim 21, Ulmer teaches an implant (e.g. page 9, lines 1-16) with a support structure (e.g. page 9, lines 1-16, base body) and a functional element (e.g. page 9, lines 1-16, leaflets) produced by a method comprising the steps claimed (the product-by-process limitations are discussed supra);
thereby forming the functional element comprised of bacterial cellulose and having a three-dimensional shape that deviates at least in part from the three-dimensional shape of the support structure (e.g. page 9, lines 1-16, the leaflets made of bacterial cellulose; each the support structure and the functional element are three-dimensional shapes as they are a heart valve, which is a three-dimensional object; as the functional element (leaflets) are within the support structure, at least the diameter deviates).

Regarding Claims 17-20, 22-24, and 27, see the product-by-process section supra.  However, the Examiner notes Ulmer teaches bacterial cellulose for the functional element (heart valve leaflets) (e.g. page 9, lines 1-16, heart valve leaflets 
Regarding Claims 25-26, the thickness of the functional element is about 2 mm to 4 mm (e.g. page 3, lines 1-11). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/19/2021